Third District Court of Appeal
                               State of Florida

                        Opinion filed August 31, 2022.
       Not final until disposition of timely filed motion for rehearing.
                             ________________

                             No. 3D21-2070
                       Lower Tribunal No. 21-15527
                          ________________


                         Saleena Mia Bernard,
                                  Appellant,

                                     vs.

                          Bookxchange, LLC,
                                  Appellee.


     An Appeal from non-final orders from the Circuit Court for Miami-Dade
County, William Thomas, Judge.

     AM Law, LLC, and Gary M. Murphree, for appellant.

      Leto Law Firm, and Matthew P. Leto and Charles P. Gourlis, for
appellee.


Before LOGUE, MILLER, and BOKOR, JJ.

     PER CURIAM.

     Affirmed.